        CASE 0:18-cr-00304-JRT Document 98 Filed 07/22/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,
                                                   Criminal No. 18-304 (JRT/KMM)
                                 Plaintiff,

 v.                                           MEMORANDUM OPINION AND ORDER
                                                   DENYING MOTION FOR
 JEROME ROBERT HENNESSEY,                        COMPASSIONATE RELEASE

                               Defendant.



      Robert M. Lewis, Assistant United States Attorney, UNITED STATES
      ATTORNEY’S OFFICE, 300 South Fourth Street, Suite 600, Minneapolis, MN
      55415, for plaintiff.

      Andrew H. Mohring, OFFICE OF THE FEDERAL DEFENDER, 300 South Fourth
      Street, Suite 107, Minneapolis, MN 55415, for defendant.


      Jerome Robert Hennessy is currently serving a 96-month sentence for mail fraud

and a concurrent 60-month sentence for income-tax evasion. Hennessey requests that

the Court reduce his sentence and grant him compassionate release under the First Step

Act. Because Hennessey has served only ten percent of his sentence and has already been

diagnosed and recovered from COVID-19, the Court will deny Hennessey’s Motion.


                                    BACKGROUND

      Hennessey is a 57-year-old man currently incarcerated at the Federal Correctional

Institution in Butner, North Carolina (“FCI Butner”). (Bureau of Prisons Inmate Locator,
           CASE 0:18-cr-00304-JRT Document 98 Filed 07/22/20 Page 2 of 4




https://www.bop.gov/inmateloc.) In February 2019, Hennessey pleaded guilty to mail

fraud and income-tax evasion.      (Plea Agreement, Feb. 14, 2019, Docket No. 16.)

Hennessey was sentenced to a 96-month term of imprisonment on June 26, 2019 and

reported to prison on July 29, 2019. (Sentencing Judgment at 2, June 26, 2019, Docket

No. 60.) His current projected release date is May 21, 2026. (Bureau of Prisons Inmate

Locator).

      Hennessey suffers from type-1 diabetes. (Presentence Report at 16, June. 18,

2019, Docket No. 55.) In addition to his diabetes, Hennessey suffers from hypertension,

hyperlipidemia, obesity, and glaucoma. (Def.’s App’x. at 2, 5, 9, 13, May 21, 2020, Docket

No. 82-1).

      On May 31, 2020, Hennessey tested positive for COVID-19. (Letter, June 10, 2020,

Docket No. 89.)     A follow-up test administered in the beginning of July came back

negative, indicating Hennessey has recovered. (Letter, Docket No. 97, July 20, 2020).

Hennessey was asymptomatic throughout his infection. (Letter, June 10, 2020, Docket

No. 89.)

      Hennessey filed this Motion to Reduce Sentence pursuant to 18 U.S.C. §

3582(c)(1)(A), arguing that the ongoing COVID-19 pandemic, coupled with his underlying

health conditions, constitute extraordinary and compelling circumstances warranting

release. (Mot. to Reduce Sentence, May 21, 2020, Docket No. 80.) The United States

opposed the Motion.




                                           -2-
         CASE 0:18-cr-00304-JRT Document 98 Filed 07/22/20 Page 3 of 4




                                       DISCUSSION

       The First Step Act, passed in December 2018, amended the procedure for

compassionate release. See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194,

5239 (2018). It allows defendants, in addition to the Bureau of Prisons (“BOP”), to move

for compassionate release. Id. (codified at 18 U.S.C. § 3582(c)(1)(A)). However, a

defendant may only bring such a motion “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

       Once remedies are exhausted, the Court may reduce the defendant’s sentence

after considering the “factors set forth in section 3553(a),” if it finds that “extraordinary

and compelling reasons warrant such a reduction,” and that “such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.” Id.

       There is no dispute that Hennessey has exhausted his administrative remedies and

his Motion is ripe for consideration. The Court, however, does not find that extraordinary

or compelling circumstances presently exist to warrant a reduction in Hennessey’s

sentence. Although Hennessey’s underlying health conditions theoretically put him at a

higher risk for developing severe complications from COVID-19, Hennessey has already

contracted the virus and recovered, without ever developing symptoms. It therefore

appears that Hennessey is, in fact, not at a high risk of developing severe complications




                                             -3-
          CASE 0:18-cr-00304-JRT Document 98 Filed 07/22/20 Page 4 of 4




from COVID-19. And while it is true that there is no guarantee Hennessey will not be

reinfected with the virus, according to what we know about the virus presently, that

scenario appears unlikely. 1 Moreover, Hennessey has only served approximately ten-

percent of his sentence. It would be unjust to his victims to release him from prison at

this time, especially when it appears unlikely that he will develop severe complications

from COVID-19 in the future.

       Accordingly, the Court will deny Hennessey’s Motion to Reduce Sentence.


                                              ORDER

       Based on the foregoing and on all the files, records, and proceedings herein,

Defendant’s Motion to Reduce Sentence under 18 U.S.C. § 3582 [Docket No. 80] is

DENIED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED: July 22, 2020                           _______                         _______
at Minneapolis, Minnesota.                                JOHN R. TUNHEIM
                                                              Chief Judge
                                                      United States District Court



1
  See, e.g., Will Feuer, Dr. Fauci Says Coronavirus Immunity May be ‘Finite,’ Duration
Remains Uncertain, CNBC.com (July 6, 2020) https://www.cnbc.com/2020/07/06/dr-
fauci-says-coronavirus-immunity-may-be-finite-duration-remains-uncertain.html
(discussing post-infection immunity and noting that it is likely finite, but also noting that,
at least right now, it is “very unlikely” that the virus would replicate in a recovered
individual).

                                             -4-
